333 S.W.3d 491 (2010)
MIDDLEWEST PROPERTIES, INC., Appellant,
v.
Ronald MYERS, and Frances Myers, Respondents.
No. ED 94574.
Missouri Court of Appeals, Eastern District, Division Four.
December 28, 2010.
Jeffrey T. Weisman, Charles H. Nitsch, Maryland Heights, MO, for Appellant.
Wayne C. Harvey, Rufus J. Tate, Jr., St. Louis, MO, for Respondents.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Plaintiff Middlewest Properties, Inc. (Middlewest) appeals from the trial court's judgment against Middlewest on its suit for a deficiency on a note after a foreclosure on property purchased by Ronald and Frances Myers (the Myers). The trial court found that Middlewest's conduct was instrumental in preventing the Myers from refinancing their home loan and forced them into foreclosure. Further, the trial court found that Middlewest's agent did not act in good faith and came into the court with unclean hands. We affirm.[1]
NOTES
[1]  Respondent has filed a Motion for Attorney's fees. As stated in Grewell v. State Farm Mutual Automobile Insurance Company, 162 S.W.3d 503 (Mo.App. W.D.2005), the "special circumstances" exception to the American Rule has been applied in very limited fact situations. We note that the trial court did not award attorney's fees in its judgment. While we acknowledge the challenges faced by the Respondents in connection with this litigation and the underlying real estate transaction, we do not find a sufficient basis for awarding attorney's fees as an exception to the American rule and deny Respondent's motion.